Dykman, J.
This was a proceeding under chapter 269, Laws 1880, providing for the review and correction of an illegal and erroneous or unequal assessment. After the return of the writ of certiorari was made, it was referred to a referee to take proof of all the material matters alleged in the petition and return, and report the same to the court, with his opinion thereon. The referee heard the testimony, and made a report, in which he found — First, that the assessment made upon the real property described in the petition was erroneous, by reason of overvalution; and, second, that such assess*483ment was unequal in that the same was made at a higher proportionate valuation than other real property on the same roll, by the same officers designated in the several exhibits nr this matter, and at the same proportionate valuation as said other real property would be, not exceeding $100,000, and said assessment, to secure equality of assessment, should be reduced to a sum not •exceeding $100,000. Upon that proceeding a judgment was entered by the -court at special term, in which it was ordered and adjudged that the assessment of the real property of the relators was erroneous by reason of overvaluation and unequality, in that the said assessment was made at a higher proportionate valuation than the real property on the same roll by the same officers, and that said assessment in excess of the sum of $100,000 was invalid, and that a tax assessed upon said real .property for the year 1886 under said assessment, $120,000, was erroneous. It was further ordered and adjudged ■that such assessment of $120,000 of said real property of said relators for the year 1886 should be, and the same was thereby, and as of that date, corrected and reduced to the sum of $100,000, and said sum of $100,000 was adjudged •and declared to be the assessment of said real property for the year 1886, and valid and effectual as of that date. The judgment contained further provisions in relation to the payment by the relators to the register of arrears of the •sum which should be the amount of the tax upon such real property for the said 1886, if said real property had not been erroneously and unequally assessed, and had been assessed at the sum of $100,000. From the judgments so entered, the defendant appealed to the general term.
An examination of the testimony and the proceedings seems to show that the decision and judgment are in accordance with the evidence, and- that the judgment should be affirmed, with costs.